Citation Nr: 1605671	
Decision Date: 02/12/16    Archive Date: 02/18/16

DOCKET NO.  09-18 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as a result of exposure to asbestos and as secondary to service-connected disabilities.

2.  Entitlement to a disability rating in excess of 60 percent for intervertebral disc syndrome of the lumbar spine, status post laminectomy L3-L4 and diskectomy L3-L4.

3.  Entitlement to a disability rating in excess of 40 percent for intervertebral disc syndrome of the cervical spine (formerly degenerative joint disease and degenerative disc disease of the cervical spine) prior to July 29, 2014.

4.  Entitlement to a disability rating in excess of 60 percent for intervertebral disc syndrome of the cervical spine (formerly degenerative joint disease and degenerative disc disease of the cervical spine) after July 29, 2014.



(CONTINUED ON THE NEXT PAGE)
REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to August 1976 and from October 1988 to July 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2008 and February 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

In June 2013, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.  

Due to the complicated procedural history of this appeal and the impediments posed by the electronic record in this case in identifying the RO's adjudicative actions, additional introductory remarks are deemed necessary.  Initially, the appeal was previously before the Board in September 2013, at which time it only three issues were remanded for additional action (service connection for sleep apnea, an increased rating for the lumbar spine, and an increased rating of the cervical spine).  In part, the Board remanded for a VA examination of neurological symptomatology associated with the Veteran's service-connected lumbar spine and cervical spine disabilities.  Based upon an August 2014 rating decision downloaded in VBMS, it appeared that the agency of original jurisdiction (AOJ), after obtaining such an examination, awarded "service connection" for both sciatic nerve root and anterior crural nerve (femoral) involvement of the right lower extremity.  See August 2014 rating decision viewable in VBMS (awarding a 20 percent disability rating for each effective July 29, 2014).  

Given the August 2014 rating decision viewable in VBMS-and because the General Rating Formula for Diseases and Injuries of the Spine provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately under an appropriate diagnostic code (see 38 C.F.R. § 4.71a, Note (1) (2015))-the evaluation of the separate ratings for neurological manifestations of the Veteran's existing service-connected spine disabilities were deemed part and parcel of the underlying increased rating claims when the case was returned to the Board in January 2015.  Thus, in the January 2015 remand, the Board explained that the issues were recharacterized to specifically and separately include the ratings assigned for the anterior crural nerves and sciatic nerve roots of the lower extremities by the RO in August 2014.  

Most recently and on remand, however, the RO issued a corrective rating decision in October 2015, explaining that the August 2014 rating decision viewable in VBMS was "never promulgated":

THIS IS A CORRECTIVE RATING.  Rating decision dated August 13, 2014 erroneously established service connection for sciatic nerve root involvement of the right lower extremity (8520) and anterior crural nerve right lower extremity (8526). Per TL 02-04, this is a pyramiding conflict with IVDS (5243). After reviewing VBMS, the August 13, 2014 rating decision was never promulgated; therefore, a proposal to sever service connection is not warranted because the Veteran was never notified of the decision or received payment of the award. These issues have been deleted from the master record.

See October 2015 Rating Code Sheet (emphasis added); see also accompanying October 2015 rating decision and October 2015 notice letter.

To the extent that the October 2015 rating decision effectuated the increase of his cervical spine disability to 60 percent effective July 29, 2014, this does not affect the ultimate nature of the Veteran's appeal with respect to the increased rating for the cervical spine as it was characterized in the January 2015 Board remand.  However, given the fact that the additional separate neurological ratings were never promulgated by the RO (as explained in the corrected rating decision), the neurological ratings listed as part of the January 2015 Board remand are not part of the current appeal (other than as the neurological manifestations themselves may be discussed and considered, as appropriate, in the Board's factual analysis of whether a higher rating may be warranted for the underlying spinal disability under the General Rating Formula for Diseases and Injuries of the Spine versus the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  

Further, to the extent that VBMS also contains an August 2015 rating decision purporting that "[s]ervice connection for all radicular groups is granted with an evaluation of 20 percent effective July 29, 2014," the document has been electronically labeled "INVALID" by the RO (see document subject line), and there is no corresponding notice letter-in either VBMS or VVA-suggesting that such a decision was ever sent to the Veteran.  In light of the explanation and adjudicative action accomplished in the October 2015 rating decision, the Board gleans that this rating decision, although viewable in VBMS, was never promulgated either.  

Thus, in light of the new information establishing that the August 2014 rating decision viewable in VBMS was "never promulgated," the Board's jurisdiction is currently limited to the issues of service connection for sleep apnea, an increased rating for the lumbar spine, and an increased rating of the cervical spine (staged as of July 29, 2014).  The issues have been recharacterized accordingly as shown on the first page of this decision.
 
The issues of entitlement to a disability rating in excess of 60 percent for intervertebral disc syndrome of the lumbar spine, status post laminectomy L3-L4 and diskectomy L3-L4, and entitlement to a disability rating in excess of 40 percent for intervertebral disc syndrome of the cervical spine (formerly degenerative joint disease and degenerative disc disease of the cervical spine) prior to July 29, 2014, and in excess of 60 percent after July 29, 2014 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving doubt in the Veteran's favor, his sleep apnea is caused by his service-connected lumbar spine disability.


CONCLUSION OF LAW

The criteria for entitlement to service connection for sleep apnea have been met.  
38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

With regard to the service-connection claim for sleep apnea, to the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran given the favorable nature of the Board's determination.




II. Service Connection for Sleep Apnea

In order to prevail under a theory of secondary service connection, there must be: (1) evidence of a current disorder; (2) evidence of a service-connected disability; and, (3) medical nexus evidence establishing a connection between the service-connected disability and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In addition, the regulations provide that service connection is warranted for a disorder that is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2015).  Any additional impairment of earning capacity resulting from an already service-connected disability, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected disability, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary disorder, the secondary disorder shall be considered a part of the original disability.  Id.  

The Board notes that 38 C.F.R. § 3.310 was amended, effective October 10, 2006. Under the revised § 3.310(b) (the existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c)), any increase in severity of a non-service-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service-connected.  In reaching this determination as to aggravation of a non-service-connected disorder, consideration is required as to what the competent evidence establishes as the baseline level of severity of the nonservice-connected disease or injury (prior to the onset of aggravation by service-connected disability), in comparison to the medical evidence establishing the current level of severity of the non-service-connected disease or injury.  These findings as to baseline and current levels of severity are to be based upon application of the corresponding criteria under the Schedule for Rating Disabilities (38 C.F.R. part 4) for evaluating that particular non-service-connected disorder.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006). Because the Veteran's claim for sleep apnea was filed in 2008, the amended regulation applies.

As an initial matter, there is no dispute that the evidence establishes a diagnosis of sleep apnea during the appeal period.  See June 2015 VA examination report (providing a current diagnosis of obstructive sleep apnea, mild); November 2006 Kaiser Permanente sleep study (diagnosing mild obstructive sleep apnea).
 
In ascertaining whether there is a link between the sleep apnea and any of the Veteran's service-connected disabilities, the Board notes that the June 2015 VA examiner opined that the sleep apnea "is less likely than not . . . either caused by or aggravated by the service connected disabilities[,] including Veteran's lumbar spine disability."  The examiner stated that the "Veteran's obesity as reflected in the medical records is likely cause of Veteran's sleep apnea, as the association of sleep apnea has been well established."  (Emphasis added).  Conversely, the VA examiner explained that "service connected disabilities including the back disability as reflected in rating decision are not known to be associated with sleep apnea in medical literature."   

However, the Veteran's representative provided a link to a medical article examining a potential relationship between "[s]leep apnea and cervical spine pathology."  According to the conclusions of this study, "Pathologies of the cervical spine present significant additional etiologies for producing obstructive sleep apnea in select patient populations."  See October 2015 representative brief.  This article brings into question the completeness of the rationale to the latter part of the VA opinion cited above.

Moreover, in support of his claim for secondary service connection, the Veteran also submitted a positive opinion from Dr. G.F., who explained that the Veteran's service-connected spine injury "prevents him from exercising regularly to his maximum potential[, which] led to a severe weight gain over the last 17 years[, which, in turn,] contributed greatly to his current condition of obstructive sleep apnea."  See October 2015 private medical opinion.  Dr. G.F. concluded that if the "injury had not occurred, there is a great chance that he would not have sleep apnea at this time."  

Significantly, both the private opinion and VA opinion recognized an etiological relationship between obesity/weight gain and sleep apnea.  The VA opinion, which agrees with the basic premise that obesity is the likely cause of the Veteran's sleep apnea, does not comment on the potential cause(s) of the Veteran's obesity.  The private opinion, however, goes one step further in implicating the Veteran's service-connected lumbar spine disability as a substantial cause of his obesity.   Dr. G.F. fully explained the linear relationship between the spine disability and his diagnosis of sleep apnea:  the service-connected disability prevented him from exercising regularly and, without such service-related injury, there was a "great chance" he would have never developed sleep apnea.  Because there is nothing in the claims folder suggesting that the Veteran's obesity was instead due to some other condition unrelated to his back disability or an intervening cause, the logic of the private examiner's opinion essentially uncontroverted.   For these reasons, the Board finds that there is no adequate basis to reject the positive nexus opinion, based on a lack of credibility or probative value.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).

Given the favorable nexus evidence of record, the Board resolves doubt in the Veteran's favor and finds that the evidence supports the establishment of service connection for sleep apnea on a secondary basis.


ORDER

Service connection for sleep apnea is granted.


REMAND

Unfortunately, the Board must yet again remand the issues of entitlement to a disability rating in excess of 60 percent for intervertebral disc syndrome of the lumbar spine, status post laminectomy L3-L4 and diskectomy L3-L4, and entitlement to a disability rating in excess of 40 percent for intervertebral disc syndrome of the cervical spine (formerly degenerative joint disease and degenerative disc disease of the cervical spine) prior to July 29, 2014, and in excess of 60 percent after July 29, 2014.  Despite the fact that this appeal has been remanded by the Board twice before, the appeal must be returned to the AOJ so that the Veteran may be afforded due process.  

First, the Board notes that following the August 2015 Supplemental Statement of the Case, but before the appeal was recertified to the Board, the Veteran submitted additional medical evidence pertinent to his appeal for the lumbar spine.  The evidence, consisting of a May 2015 lumbar spine MRI, was submitted in September 2015 and was not accompanied by a waiver of AOJ review.  The subsequent waiver dated September 22, 2015, that was signed and returned by the Veteran's representative applied to evidence that might be submitted "at a later time" and cannot be given retroactive application to the previously submitted lumbar spine MRI submitted by the Veteran.  Accordingly, this evidence, which was received prior to certification of the appeal to the Board and is relevant to the increased rating claim, necessitates remand for the issuance of a Supplemental Statement of the Case.  See September 2015 Board letter (indicating the claims file was received by the Board in late September 2015); 38 C.F.R. §§ 19.37(a), 19.31(b) (2015) (discussing when an agency of original jurisdiction will furnish the appellant and his or her representative a supplemental statement of the case)).

Second, as explained in the Introduction, in October 2015, the RO issued a corrective rating decision explaining that the August 2014 rating decision viewable in VBMS was "never promulgated."  It was the October 2015 rating decision that promulgated the increase to 60 percent for the cervical spine disability, effective July 29, 2014, based upon incapacitating episodes and recharacterized the service-connected disability as "Intervertebral Disc Syndrome (formerly degenerative joint disease and degenerative disc disease, cervical spine)."  The October 2015 rating decision further explained, "This decision represents a partial grant of the benefits sought on appeal for this issue, as you were not awarded the maximum benefit provided by the rating schedule.  The claim is still considered to be in appellate status and further processing will continue unless you advise us that you are now satisfied with this decision."  It is important to note that, although the October 2015 rating decision did constitute a subsequent readjudication of the issue, a Supplemental Statement of the Case serves a different purpose than a rating decision.  See 38 C.F.R. § 19.31 (2015).  Because the October 2015 corrective rating decision was issued and promulgated months after the August 2014 supplemental statement of the case, in order to put this appeal in the correct procedural posture, the Board finds that a new Supplemental Statement of the Case should be reissued to the Veteran regarding whether he is entitled to higher staged ratings for his cervical spine disability.  Id.  § 19.31(b)(3) (requiring a Supplemental Statement of the case . . . "[f]or any other reason the Statement of the Case or a prior Supplemental Statement of the Case is inadequate).   

Lastly, the Board notes that only VA treatment records through September 2013 have been associated with the claims file.  Therefore, efforts to obtain all recent VA treatment records pertaining to the lumbar and cervical spine should be made on remand.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file VA treatment records pertaining to the lumbar and/or cervical spine dated from September 2013 to the present.

2.  Readjudicate the issues on appeal, considering all of the evidence of record.  If any benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


